                                                                                                                CLERK's OFFICE U.S. DIST. C0U
AO 91 (Rev . I II II ) Criminal Complaint                                                                              AT ROANOKE, VA· . RT


                                         UNITED STATES DISTRICT COURT                                                DEC 011 2019
                                                                     for the
                                                                                                                 B~UlfA C. D/?'k, CLERK
                                                         Western District of Virginia
                                                                                                                          DEPuflc;ZERK

                   United States of A merica                            )
                                   V.

                           Szilard Farkas
                                                                        )
                                                                        )        Case No.
                                                                                                11 f m:r!'S'f'
                           Marius Catalui                               )
                                                                        )
                                                                        )
                                                                                                111 mT / ~1
                                                                        )
                             Defendant(s)


                                                      CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and bel ief.
On or about the date(s) of                  12/15/2018 through 5/5/2019        in the county of _ _ _ _ _ _ _ _ _ _ in the
      Western            District of               Virg inia        , the defendant(s) violated:

              Code Section                                                         Offense Description
18 U.S.C. § 1029(a)( 1)                              Access Device Fraud
18 U.S.C. § 1028A                                    Aggravated Identity Theft




          This cri minal complaint is based on these facts:

See Attached Affidavit




          ~ Continued on the attached sheet.




                                                                                        Angelo Rella, Agent , U.S. Secret Service
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:    J~ Lj                          Z..0/7
                                   I
                                                                                                     Judge 's signature

City and state:                             Roanoke, Virgin ia                                Hon . Judge RobertS. Ballou
                                                                                                   Printed name and title



          Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 1 of 12 Pageid#: 1
 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

                                           Introduction

       I, Angelo M. Rella, being duly sworn , depose and state as follows:

        l. [ am the Senior Resident Agent of the Roanoke Resident Agency with the United

States Secret Service. I have been employed by the United States Secret Service for twenty two

years. The Secret Service has a dual mission. We provide protection for the President, Vice

President, their families, former presidents, presidential candidates, visiting foreign heads of

state, National Special Security Events and others as directed by Congress or lawful authority. In

addition, we also conduct criminal investigations related to financial crime. These investigations

include counterfeit currency, credit card/access device fraud , telecommunications fraud , check

fraud , bank fraud , crimes against children, mortgage fraud and cybercrime (network intrusions,

phishing, auction fraud , romance scams, foreign lottery scams, etc.). Throughout my career I

have conducted numerous investigations related to counterfeit currency, credit card fraud ,

telecommunications fraud , check fraud , cybercrimes, crimes against children and cybercrime.

       2. This criminal complaint is being submitted in support of a criminal complaint and

arrest warrant charging Szilard Farkas and Marius Catalu i w ith Access Device Fraud in violation

of Title 18, United States Code, Sections I 029(a)( I) and Aggravated Identity Theft in violation

ofTitle 18, United States Code, Section 1028A.

       3. I have participated in the investigation leading to the information contained in this

affidavit both through personal investigation as well as through discussions with other law

enforcement personnel. This affidavit contains informat ion necessary to support probable cause.

The information contained in this affidavit is not intended to include each and every fact known

to the United States.




 Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 2 of 12 Pageid#: 2
                                             Definitions

       4. "Personal Identifying Information (PII)" includes all means of identification which

may be used alone or with other information to identify a specific individual , such as a credit

card account number or a dri ver's license number, as well as any other unique personal

identifying information.

        5. "Access device" means any card, account number, personal identification number, or

other means of account access which can be used, alone or in conjunction with another access

device, to obtain money, goods, services or other things of value, or can be used to initiate a

transfer of funds.

        6. "Unauthorized Access Device" means any access device that is lost, sto len, expired,

revoked, canceled, or obtained w ith intent to defraud.

        7. "Counterfeit Access Device" means any access device that is counterfeit, fictitious,

altered, or forged , or an identifia ble component of an access device. The term " cloned card" as

used herein wou ld be considered a counterfeit access device.

        8. "Means of identification" means any name or number that may be used, alone, or in

conjunction with any other information, to identify a specific indi vid ual , including any unique

electronic identification number.

        9. "A Personal Identification Number," commonly called PIN, is a number assigned

by the issuing financial institution to be used in conjunction with a cred.it card or debit card in

order to facilitate financial transactions at a point of sale (POS) or at an Automatic Teller

Machine (A TM). A PLN number is typically a unique number assigned to the cardholder only

and not written or engraved on the corresponding card.




                                                  2


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 3 of 12 Pageid#: 3
                                        Factual Background

        10. In May 2019, the United States Secret Service (USSS) Roanoke Resident Agency

started an investigation into a credit card skimming organization. The investigation was

prompted by reports from multiple local law enforcement agencies in southwest Virginia that

numerous victims filed complaints of unauthorized A TM withdrawals from their bank accounts.

        II. Through this investigation it was discovered that beginning on an unknown date no

later than on or about December 15 , 2018 and continuing through May 5, 2019, Szilard Farkas

(hereinafter " Farkas"), Marius Catalui (hereinafter " Catalui"), and others known and unknown to

the United States, worked together to fraudulently obtain personal identifying information (Pll),

including debit/credit card numbers and corresponding PINs, from bank customers without

lawful authority and used that data to make unauthorized cash withdrawals from the accounts of

these victims and/or use the victims ' credit for their personal gain.

        12. Specifically, Farkas, Catalui and others known and unknown to the United States

utilized access device making equipment, commonly referred to as "skimming devices" to

facilitate this scheme. They installed these devices , along with small hidden cameras (referred to

as pinhole cameras), without authorization, onto ATM machines to capture victims ' means of

identification including bank account numbers and PINs. The skimmer is inserted deep into the

card reader and is not visible to the victim when they insert their debit/credit card. The pinhole

camera is similarly hidden/disguised out of view but at an angle allowing it to capture the

victim ' s PIN as they continue with their transaction. The skimmer captures the information on

the magnetic stripe on the back of the victim ' s card. This information is then re-encoded onto

counterfeit or cloned cards. These cards are then used in conjunction with the stolen/captured

PINs to make unauthorized withdrawals from victim accounts.



                                                  3


 Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 4 of 12 Pageid#: 4
        13. Through this investigation, after multiple discussions with local law enforcement

investigators, bank investigators and surveillance video review, it was discovered that Farkas,

Catalui, and others placed " skimming devices" on ATMs in Henry County (VA), Vinton (VA),

Montgomery County (VA), Campbell County (VA), Roanoke County (VA), Roanoke City (VA),

Appomattox County (VA), Rocky Mount (VA), Mars Hill (NC), Sophia (WV) and Raleigh

County (WV) . The locations referenced above in Virginia are all located within the Western

Judicial District of Virginia.

        14. Specifically, a review of ATM surveillance video from on or about December 16,

2018, identified Catalui checking on a suspected skimming device that had been installed at a

Member One Federal Credit Union (hereinafter " Member One") A TM in Southwest Roanoke.

Surveillance video also captured both Farkas and Catalui placing or checking on a skimmer at a

Member One A TM in Vinton, Virginia on or about February 7, 2019. Their presence together on

this date, along with their connections with other members of this group that have been

developed during the course of this investigation, lead me to conclude that Farkas and Catalui

worked in concert as principals or aiders and abettors, at different times during the scope of this

criminal activity.

        15. While installing these devices, Farkas, Catalui, and others attempted to conceal their

identity (facial covering, hats, glasses, facial hair) or otherwise obscure the video surveillance

(covering the camera with their hands or opaque object). Their methods of operation varied with

respect to the placement or removal of "skimming devices."

        16. They then recovered the "skimming devices" and pinhole cameras and used the data

captured to create fraudulent or altered access devices, commonly referred to as re-encoded or

cloned cards. They then used these fraudulent access devices, in conjunction with the victims'



                                                  4


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 5 of 12 Pageid#: 5
PINs to steal money from bank accounts through A TM machines. With respect to Farkas, the

details surrounding some of his specific actions, including his arrest on state charges, are set

forth below. With respect to Catalui , the details surrounding some of his specific actions are also

set forth below.

        17. On May 5, 2019, the Botetourt County Sheriffs Office received a citizen complaint

regarding possible fraudulent activity at a Bank of Fincastle ATM located at 614 Lee Highway,

Roanoke, Virginia. This bank and ATM are located within the Western Judicial District of

Virginia. The caller, Victim M.D. , waited at the bank for the Botetourt Sheriffs Deputy to

respond so that he could report a prior unauthorized fraudulent withdrawal from his wife' s

HomeTrust bank account connected to her debit card. While he waited , Victim M.D. observed a

white female with long black hair wearing a baseball cap standing at the outer most drive thru

ATM. Victim M.D. stated the female acted suspiciously, attempted to hide her face , quickly

departed the A TM, and walked to a blue vehicle parked across the street behind a bush. Victim

M.D. reported this activity to the Sheriffs Office and provided a description of the vehicle,

including its New York license plates, and the direction of travel.

        18. Deputy Faulkner with the Botetourt County Sheriff's Office observed a vehicle

matching the description provided by victim M.D. and began surveillance. As he observed the

vehicle, Deputy Faulkner saw one of the occupants litter as he observed what appeared to be a

small red bag being thrown out of the vehicle. He further observed the vehicle accelerate very

rapidly on the wet road surface and as a result it lost traction. Based upon these observations and

the information previously provided Deputy Faulkner initiated a traffic stop. The vehicle was

occupied by a male driver, Farkas and a female passenger (Joana-Christina Pavel). Both Farkas

and Pavel initially denied being at the bank or using the ATM. Deputy Faulkner questioned the



                                                  5


 Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 6 of 12 Pageid#: 6
occupants regarding the woman with long black hair reported by victim M.D. Farkas and Pavel

denied knowing anything about a woman with long black hair. Farkas later stated he used the

ATM to withdraw $200.00. Due to the rain, Deputy Faulkner requested Farkas step out of the car

and onto the porch of a derelict house for further questioning. Deputy Davis had Pavel step out

of the vehicle and sit in the rear of his patrol vehicle. At this time, in plain view on the floorboard

of the passenger seat where Pavel sat, Detective Jody Edwards with the Botetourt County

Sheriffs Office observed a black long hair wig and a dark colored baseball cap.

        19. During the questioning of the occupants, two Botetourt Sheriffs deputies arrived at

the Bank of Fincastle where victim M.D. had reported the suspicious activity. Once there they

reviewed the A TM security footage of the suspicious incident. Farkas and Pavel were observed

using multiple cards to make multiple withdrawals. They were then arrested and taken into

custody. The vehicle was towed and a state search warrant was obtained. The search of the

vehicle resulted in the recovery of the following items (not an inclusive list):

       a. $8,800 in US currency, the majority recovered were $20.00 bills consistent with A TM
       withdrawals. Romanian currency was also discovered along with a receipt for a wire
       transfer.

        b. Bag with makeup and hats and a head wrap.

        c. 46 Panera gift cards re-encoded (cloned) with debit/credit card account information of
        victims ' accounts with a hand-written four digit PIN affixed to each re-encoded card.

        d. Materials and components used to manufacture deep insert skimmers, pin hole
        cameras and related equipment such as flat stock, SD cards, hand tools, double sided
        tape, metallic sheets, metal file and sand paper.

        e. Numerous articles of clothing, wallets and hats that appeared similar or matched
        clothing, wallets and hats observed on Farkas and others in his group in A TM and other
        surveillance videos. These items were matched at the time of the traffic stop and during
        subsequent investigation and review of additional surveillance video.




                                                   6


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 7 of 12 Pageid#: 7
        20. Subsequent investigation and review of ATM surveillance video revealed Farkas and

others made or attempted to make multiple unauthorized and fraudulent withdrawals at various

Bank ofFincastle ATMs located in the Western Judicial District of Virginia. It was discovered

that the victim bank accounts from which they made or attempted to make these w ithdrawals had

been compromised by "skimming device" equipment installed at the Farmers Bank of

Appomattox, 10272 Village Highway, Concord, VA ; Farmers Bank of Appomattox, 169 Old

Courthouse Road , Appomattox, VA ; HomeTrust Bank, 5002 Williamson Road            W , Roanoke,

VA; and at United Bank, 425 Robert C. Byrd Drive, Sophia, West Virginia.

        21. Farkas was captured on A TM surveillance video conducting or attempted to

conducting the following unauthorized transactions at various Bank of Fincastle locations using

the cloned cards (counterfeit access devices) and stolen PINs. The debit/credit card associated

with the compromised bank account is listed first, followed by the address for the Bank of

Fincastle where the withdrawal occurred/was attempted, and followed by the amount of United

States currency withdrawn. For each of these transactions Farkas knew he was not the account

holder and that he did not have the account holder' s authorization to use their means of

identification.

        April 13.2019:
        Farmers Bank of Appomattox debit/credit card ending in 8892 was used without
        authorization at 5192 Lee Highway, Troutville VA to withdraw $400 .00 USD.

        April28, 2019
        United Bank debit/credit card ending in 7267 was used without authorization at I 245
        Roanoke Road, Daleville, VA to withdraw $300.00 USD.

        May 4, 2019
        HomeTrust Bank debit/credit card ending in 2272 was used without authorization at 614
        Lee Highway, Roanoke, VA to withdraw $500.00 USD.




                                                7


 Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 8 of 12 Pageid#: 8
       May 5, 2019
       HomeTrust Bank debit/credit card ending in 3098 was used without authorization at 614
       Lee Highway, Roanoke, VA to withdraw $500.00 USD .

       22 . Transactions involving HomeTrust Bank and Farmers Bank of Appomattox bank

accounts are processed through a company called Fiserv that is located at 11380 Technology

Circle, Johns Creek, Georgia. All ATM transactions route through these servers. HomeTrust

Bank also has its headquarters at 10 Woodfin Street, Asheville, North Carolina, and all support

and customer transaction disputes are processed through the bank's headquarters. Farmers Bank

of Appomattox reissued II ,040 debit/credit cards as a result of the skimming incidents. The

cards are issued by third party vendor, Fiserv Output Solutions, payment sent out of state to 75

Remittance Drive, Suite 6943 , Chicago, Illinois. Farmers Bank of Appomattox also contacted

Diebold Nixdorf to service their A TMs as a result of this activity. Diebold Nixdorf is located at

5995 Mayfair Rd, North Canton, Ohio, with payment for this service sent to P.O . Box 643543 ,

Pittsburgh, Pennsylvania: The means of identification and PINs associated with the United Bank

transactions were obtained at a United Bank in Sophia, West Virginia. All told the information

above indicates that the actions of Farkas and his group affected interstate or foreign commerce.

       23. During my investigation    r learned that on December 22, 2018, an account holder
with Member One, initials A.M., reported that her ATM card had been used at a Freedom First

ATM in Blacksburg, Virginia without her authorization. A.M. advised law enforcement that she

had only used this card once before, on December 15 , 2018, at a Member One A TM in Roanoke,

Virginia. As referenced above in paragraph 14, a review of surveillance video from that ATM

showed Catalui checking on a suspected skimming device on or about December 16,2018.

Subsequent reports from Member One account holders of similar fraudulent transactions

occurring in and around Blacksburg were also made. In response to these complaints,



                                                 8


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 9 of 12 Pageid#: 9
surveillance video was gathered and reviewed. Per Blacksburg Police reports, a tag from a

suspect vehicle was obtained and came back to an Enterprise rental vehicle reserved in Catalui ' s

name. An individual whom I know to be associated with Catalui appears to make the two

unauthorized transactions, $200 and $400 respectively, using vict im A.M .' s mea~s of

identification.

        24 . Further investigation revealed that Catalui was captured on A TM surveillance video

conducting or attempting to conduct the following unauthorized transactions at various locations

using the cloned cards (counterfeit access devices) and sto len PINs. The debit/credit card

associated with the compromised bank account is listed first, followed by the address for the

ATM where the withdrawal occurred/was attempted, and fo llowed by the amount of United

States currency withdrawn. For each of these transactions Catalui knew he was not the account

holder and that he did not have the account holder' s authorization to use their means of

identification.

        December 23, 2018
        Member One debit/credit card ending in 6539 was used without authorization at a 7-11
        located at 5002 Plantation Rd . in Roanoke VA to withdraw $600.00.

       March 23, 2019
       Carter Bank and Trust debit/credit card end ing in 9205 was used w ithout authorization at
       614 Lee Highway, Roanoke VA to w ithdraw $500 .00 US D.

       25 . Transactions involving Carter Bank and Trust debit acco unts are also processed

through Fiserv. The servers associated with Carter Bank and Trust transactions are located at

1100 Carr Road , Wilmington, Delaware. Carter Bank and Trust reissued a new card to the

account holder whose account was used w itho ut authorization. Payment for that reissued card

wo uld have been remitted to a third party vendor, First Data, located in Omaha,   ebraska.




                                                 9


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 10 of 12 Pageid#: 10
        Member One uses a third party vendor to facilitate aspects of the credit/debit card

process. This company, PSCU, is located at 560 Carillion Pkwy, St. Petersburg, florida.

Cardholder/victims who reported disputed transactions would have called the number on the

back of their debit card. They would then be routed to PSCU in Florida who initiated the Dispute

Resolution process. PSCU then contacted Member One in Virginia regarding the disputed

transactions. Accounts were closed and replacement card requests were made by Member One in

Virginia to PSCU in Florida and fulfilled through a company called STAR in Chesapeake, VA.

        All told the information above indicates that the actions of Catalui and his group,

including Farkas, affected interstate or foreign commerce.

        26. Farkas and Catalui have also been identified as suspects in additional area fraud

reports after being captured on surveillance video at A TMs located in Roanoke County,

Blacksburg, Farmville, Appomattox and Concord, Virginia, using re-encode/cloned cards to

withdraw money from victim ·s bank accounts. The investigation into their actions and the

actions of other members of her group are still ongoing.

                            Request for Complaint and Arrest Warrant

        for the above-stated reasons, I believe there is probable cause to conclude the following:

        27. Beginning on an unknown date no later than on or about December 15, 2018 , through

May 5, 2019, Farkas, Catalui and others known and unknown to the United States knowingly and

with the intent to defraud, produced, used or trafficked in one or more counterfeit access devices,

 in a manner affecting interstate and foreign commerce, in violation of Title 18, United States

Code, Section 1029(a)(l).

        28. Beginning on an unknown date no later than on or about february 7, 2019, through

 May 5, 2019, farkas, Catalui , and others known and unknown to the United States knowingly



                                                 10


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 11 of 12 Pageid#: 11
and with the intent to defraud used, without lawful authority, and in a manner affecting interstate

commerce, a means of identification of another person, namely PIN numbers and debit/credit

card account numbers belonging to unwitting victims, during and in relation to the felony

violation of Access Device Fraud, in violation of Title 18 United States Code, Section 1028A.

                                                     Respectfully submitted,



                                                        I                        ~
                                                     ~ella               fr'
                                                     Senior Resident Agent
                                                     U.S. Secret Service



                                                               f--
       Subscribedand sworn to before me on December ..!{_, 2019:




            ~
       UNITED STATES MAGISTRATE JUDGE




                                                II


Case 7:19-mj-00158-RSB Document 1 Filed 12/04/19 Page 12 of 12 Pageid#: 12
